DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2020 was filed after the mailing date of 11/24/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Interpretation
Claim 24 recites a computer program product embodied in a non-transitory computer readable medium for image analysis. For the purposes of this examination, the examiner is interpreting claim 24 to be a non-transitory computer readable medium.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jales Costa et al (US20200171977) in view of Golston et al (US20180251122).
Regarding claim 1, Jales Costa teaches a computer-implemented method for facial analysis comprising: 
collecting in-cabin sensor data of a vehicle interior, wherein the in-cabin sensor data includes images of the vehicle interior (302-308 in fig. 3, 402 in fig. 4, para. [0035], In some embodiments, cameras 302-308 are positioned and oriented in vehicle 300 such that all seating locations are in the field of view of at least one camera 302-308. Other areas of the interior of vehicle 300 may also be in the field of view of one or more cameras 302-308); 
determining a set of seating locations for the vehicle interior, based on the images (216 in fig. 2, 410 in fig. 4, para. [0033], [0039], Occupancy management system 104 further includes a seat map generator 216 that creates a current seat map for the vehicle based on the current passengers in the vehicle; Based on the analysis of the current vehicle images and the empty vehicle images, the occupancy management 
scanning the set of seating locations for performing facial detection for each of the seating locations using a facial detection model (412 in fig. 4, para. [0033], [0040], Seat map generator 216 may also associate passenger identification information, passenger characteristics, and facial recognition identity with each passenger in the vehicle; Method 400 continues as the occupancy management system attempts to determine an identity of each passenger in the vehicle by performing 412 facial recognition on the current vehicle images); 
analyzing cognitive state data of the detected face (218 in fig. 2, 418 in fig. 4, para. [0034], An estimation module 218 may determine (or estimate) other passenger characteristics, such as passenger height, passenger weight, passenger age, passenger gender, and passenger emotion).

	Jales Costa fails to explicitly teach manipulating a view of a detected face, based on a geometry of the vehicle interior; and 
analyzing cognitive state data of the detected face, based on additional images of the detected face, using the view that was manipulated.

However Golston teaches manipulating a view of a detected face, based on a geometry of the vehicle interior (para. [0045], camera data may be presented to the 
analyzing cognitive state data of the detected face, based on additional images of the detected face, using the view that was manipulated (para. [0070], [0072], In particular, the computer vision analyzer 118 may perform object detection, object recognition, object tracking, object classification, face detection, face recognition, optical character recognition, scene understanding, emotion detection, comfort level detection, anxiety level detection, and/or optical character recognition, etc; For example, the computer vision analyzer 118 may detect facial expressions (e.g., fear, discomfort, annoyance, etc.)).

Therefore taking the combined teachings of Jales Costa and Golston as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Golston into the method of Jales Costa. The motivation to combine Golston and Jales Costa would be to provide a safe and comfortable driving environment (para. [0028] of Golston).


Regarding claim 2, the modified invention of Jales Costa teaches a method further comprising promoting the cognitive state data to a using application (para. [0066], [0080] of Golston, Some configurations may recognize emotions (e.g., fear for a passenger, neutral emotion for a driver, etc.) to determine whether to take any action 


Regarding claim 3, the modified invention of Jales Costa teaches a method further comprising providing vehicle manipulation information to the vehicle from the using application (para. [0066], [0192], [0195] of Golston, Some configurations may recognize emotions (e.g., fear for a passenger, neutral emotion for a driver, etc.) to determine whether to take any action (e.g., change lane); Accordingly, the trigger 1102 may be intentional (e.g., an occupant telling the vehicle to do something) or may be observed after invoking Machine Learning).


Regarding claim 4, the modified invention of Jales Costa teaches a method wherein the using application uses network connectivity remote from the vehicle to provide the manipulation information (para. [0082], [0110] of Golston, For example, in a case where the electronic device 102 detects an emergency (e.g., detects extreme fear or distress from an occupant, detects a child left in the vehicle, detects a person stealing something, detects an occupant with a medical emergency, detects potential harm to the occupant, etc.), the vehicle operation determiner 124 may send information to one or more remote devices; In some approaches, the electronic device 102 may allow remote control to one or more remote parties. For example, the electronic device 102 may allow an option to remotely lower windows, to start air conditioning (AC), etc).


Regarding claim 5, the modified invention of Jales Costa teaches a method wherein the manipulation information is for an autonomous or semi-autonomous vehicle (para. [0043] of Jales Costa, For example, the vehicle settings or operating parameters may include radio station settings, temperature settings, autonomous driving characteristics (slow/smooth driving or faster driving and faster cornering). Para. [0030] of Golston, Some configurations may be implemented in the automotive context (e.g., manually driven vehicles, driver-assisted vehicles, self-driving vehicles, vehicle services, etc.).


Regarding claim 6, the modified invention of Jales Costa teaches a method further comprising generating a human perception metric for the detected face (para. [0065] of Golston, Some examples of occupant status (e.g., physical states) that may be determined by machine learning (ML) may include one or more of the following: facial expressions (e.g., fear, discomfort, annoyance, etc.), occupant state of awareness of driving events (e.g., busy browsing phone or sleeping, etc.)).


Regarding claim 7, the modified invention of Jales Costa teaches a method wherein the human perception metric includes a distractedness, drowsiness, or impairment evaluation for an occupant (para. [0065] of Golston, Some examples of 


Regarding claim 8, the modified invention of Jales Costa teaches a method wherein the human perception metric includes a mood for the occupant (para. [0065] of Golston, Some examples of occupant status (e.g., physical states) that may be determined by machine learning (ML) may include one or more of the following: facial expressions (e.g., fear, discomfort, annoyance, etc.)).


Regarding claim 9, the modified invention of Jales Costa teaches a method wherein the human perception metric includes a mood for the vehicle (para. [0065] of Golston, Some examples of occupant status (e.g., physical states) that may be determined by machine learning (ML) may include one or more of the following: facial expressions (e.g., fear, discomfort, annoyance, etc.)).


Regarding claim 10, the modified invention of Jales Costa teaches a method further comprising defining regions within the vehicle interior (para. [0038], [0048] of Jales Costa, When analyzing the differences between the empty vehicle images and the current vehicle images, method 400 may focus on differences within the identified 


Regarding claim 11, the modified invention of Jales Costa teaches a method wherein the regions comprise a front-seat region and a back-seat region (602-608 in fig. 6B and para. [0048] of Jales Costa, In particular, a first bounding box 602 identifies a first passenger seating location, a second bounding box 602 identifies a second passenger seating location, a third bounding box 606 identifies a third passenger seating location, and a fourth bounding box 608 identifies a fourth passenger seating location).


Regarding claim 12, the modified invention of Jales Costa teaches a method wherein the regions further comprise a third-row seat region (para. [0029] of Golston, In a vehicle layout, for instance, one or more sensors may be utilized to monitor the trunk of the vehicle, the front, the middle (if applicable), and the back row seats).


Regarding claim 13, the modified invention of Jales Costa teaches a method further comprising tracking the detected face within a single region of the vehicle interior (602-608 in fig. 6B and para. [0048] of Jales Costa, In particular, a first bounding box 602 identifies a first passenger seating location, a second bounding box 602 identifies a 


Regarding claim 14, the modified invention of Jales Costa teaches a method further comprising scaling the detected face based on a location of the single region (602-608 in fig. 6B and para. [0048] of Jales Costa, In particular, a first bounding box 602 identifies a first passenger seating location, a second bounding box 602 identifies a second passenger seating location, a third bounding box 606 identifies a third passenger seating location, and a fourth bounding box 608 identifies a fourth passenger seating location).


Regarding claim 15, the modified invention of Jales Costa teaches a method wherein the performing facial detection is accomplished using a full-view facial detection model (para. [0032] of Jales Costa, a facial recognition module 214 attempts to determine an identity of each passenger in the vehicle based on the current vehicle images. Facial recognition module 214 may access a database or other data storage mechanism to correlate facial characteristics of current passengers with known 


Regarding claim 16, the modified invention of Jales Costa teaches a method wherein the full-view facial detection model is processed remotely from the vehicle (para. [0038] of Golston, For instance, one or more operations may be offloaded to one or more remote devices). 


Regarding claim 21, the modified invention of Jales Costa teaches a method wherein the facial detection and the analyzing cognitive state data are performed using machine learning (para. [0032], [0034] of Jales Costa, Facial recognition module 214 may use any of a variety of facial recognition algorithms, such as PCA (Principal Component Analysis), LDA (Linear Discriminant Analysis), ICA (Independent Component Analysis), EP (Evolutionary Pursuit), Kernel-based, SVM (Support Vector Machine), CLM (Constrained Local Model), Neural Networks, and the like; In some embodiments, passenger age, passenger gender, and passenger emotion can be estimated using machine learning techniques, such as neural networks. Para. [0065] of Golston, Some examples of occupant status (e.g., physical states) that may be determined by machine learning (ML) may include one or more of the following: facial 


Regarding claim 22, the modified invention of Jales Costa teaches a method wherein the machine learning is fragmented across a plurality of hardware platforms (para. [0038] of Golston, In some configurations, one or more of the functions described as performed by the electronic device 102 may instead be performed by one or more remote devices, which may send cloud information indicating the processing results).


Regarding claim 24, the claim recites similar subject matter as claim 1 and is rejected for the same reasons as stated above.


Regarding claim 25, the claim recites similar subject matter as claim 1 and is rejected for the same reasons as stated above.


Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jales Costa et al (US20200171977) and Golston et al (US20180251122) in view of Fasel et al (US20140310208).

However Fasel teaches analyzing a cognitive state using a landmark model (para. [0032], Claim 17, A facial landmark detection module 220 receives the image patches of faces as inputs and outputs the location of facial landmarks (e.g., left and right medial and nasal canthus, left and right nostril, etc.) in those patches. A smile estimation module 230 receives both image patches from a face and the location of facial landmarks as input and outputs an estimate of whether or not the input face has a smiling expression; emotion detection module that outputs an indication of emotion based on identified facial landmarks within a face).
Therefore taking the combined teachings of Jales Costa and Golston with Fasel as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Fasel into the method of Jales Costa and Golston. The motivation to combine Fasel, Golston and Jales Costa would be to save time when detecting emotions (para. [0041] of Fasel).


Regarding claim 18, the modified invention of Jales Costa teaches a method wherein the landmark model is processed in an embedded processor (702 in fig. 7 and para. [0099] of Fasel, method steps of the invention can be performed by a programmable processor).


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jales Costa et al (US20200171977) and Golston et al (US20180251122) in view of Izumi (US20190304160).
Regarding claim 19, the modified invention of Jales Costa teaches a method wherein faces detected in a vehicle front seat are rotated toward a centerline of the vehicle.
However Izumi teaches wherein faces detected in a vehicle front seat (para. [0386], The driver state detecting section 7510 may include a camera that images the driver) are rotated toward a centerline of the vehicle (para. [0151], The rotation angle is an angle in the rotation direction of each face when a line interconnecting the viewpoint and the center of the face is taken as an axis).
Therefore taking the combined teachings of Jales Costa and Golston with Izumi as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Izumi into the method of Jales Costa and Golston. The motivation to combine Izumi, Golston and Jales Costa would be to generate a texture image of high picture quality of a given viewpoint using an omnidirectional image (para. [0015] of Izumi).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jales Costa et al (US20200171977) and Golston et al (US20180251122) in view Witte (US20200223362).
Regarding claim 20, the modified invention of Jales Costa fails to teach a method wherein faces detected in a vehicle rear seat are stretched to a predetermined size.

Therefore taking the combined teachings of Jales Costa and Golston with Witte as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Witte into the method of Jales Costa and Golston. The motivation to combine Witte, Golston and Jales Costa would be to provide the system wherein an occupant of a vehicle can easily view the passenger of interest in display unit and at the same time maintain focus on the traffic ahead (para. [0006] of Witte).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jales Costa et al (US20200171977) and Golston et al (US20180251122) in view of Breazeal et al (US20150314454).
Regarding claim 23, the modified invention of Jales Costa fails to teach a method wherein the analyzing is performed using models provided through a software development kit.

Therefore taking the combined teachings of Jales Costa and Golston with Breazeal as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Breazeal into the method of Jales Costa and Golston. The motivation to combine Breazeal, Golston and Jales Costa would be to facilitate simpler and more rapid skill development as well as the use of previously developed skills (para. [0332] of Breazeal).

Related Art
The following prior art is considered relevant by the examiner:
Misu et al (US20180050696) teaches collecting images of the vehicle interior (918 and 920 in fig. 9 take images of the vehicle interior), detecting an occupant within the vehicle interior (para. [0098], a camera may be pointed directly at the driver's chest), locating the occupant within the vehicle interior (para. [0098], [0142], pointing the camera at the driver implies that the occupant is in the front seat and behind the steering wheel), and analyzing a human perception metric for the occupant, based on the in-cabin sensor data (figs. 10A-10B, para. [0098], [0144], These cameras may detect slight variations of the driver's cloths above their chest to monitor the driver's 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/           Primary Examiner, Art Unit 2663